DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without adding significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 1 is directed to a process. Claim 1 is representative of claims 2-14 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether claim 1 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 1. An information processing method performed by a processor, the method comprising:
garment selecting of receiving a selection of a garment from a user;
price calculating of calculating a price of the garment on the basis of a type of the selected garment and parameters relating to a design and materials set for the garment;
display controlling of causing a display part to display the calculated price; and
parameter changing of changing the parameters in conjunction with an input from the user, wherein the display controlling includes causing the display part to display the price that reflects the changed parameters in response to the change of the parameters.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. For example, a shopper picks up a garment, e.g. a short sleeve shirt, at a clothing store and looks for a size L (large) which has the price displayed on a tag attached to the shirt. The user decides to change sizes from L to XL (extra large) and long sleeve which has a different price printed on the tag. For both shirts, price was calculated having a cost basis derived from type of fabric, buttons, manufacturing processes, shipping etc..
Step 2A Revised (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
Claim 1. An information processing method performed by a processor, the method comprising:
garment selecting of receiving a selection of a garment from a user;
price calculating of calculating a price of the garment on the basis of a type of the selected garment and parameters relating to a design and materials set for the garment;
display controlling of causing a display part to display the calculated price; and
parameter changing of changing the parameters in conjunction with an input from the user, wherein the display controlling includes causing the display part to display the price that reflects the changed parameters in response to the change of the parameters.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system (per the instant specification) to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Additional elements are bounded by “quotation” marks:
Claim 1. An information processing method performed by a processor, the method comprising:
garment selecting of receiving a selection of a garment from a user;
price calculating of calculating a price of the garment on the basis of a type of the selected garment and “parameters relating to a design and materials set for the garment;”
display controlling of causing a display part to display the calculated price; and
parameter changing of changing the parameters in conjunction with an input from the user, wherein the display controlling includes causing the display part to display the price that reflects the changed parameters in response to the change of the parameters.

The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 1-14 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 13 and 14 are rejected under 35 USC 103 as being unpatentable over Gupta et al., US 20140277683 “Gupta,” in view of Stiege et al., US 2013/0132273 “Stiege.”   
Please note: Underlined text is for reader convenience.
In Gupta, see at least:
Regarding claim 1: An information processing method performed by a processor, the method comprising:
garment selecting of receiving a selection of a garment from a user;
[Gupta: 0099] Customers may be provided the opportunity to customize their garment in any manner permitted by the designer, seller, or manufacturer. For example, a customer may be provided with design options such as a choice of fabric and fabric direction. The fabric available for selection by customers can be manufactured from woven or non-woven natural fibers, synthetic fibers, or a combination thereof. Please note: Gupta is describing a blend.
[Gupta: 0106] The invention considers the characteristics of different fabrics during manufacture of a garment. For example, wool, denim, cotton, polyester, and silk have different physical properties and these differences will be taken into account when selecting fixtures and handling hardware, and developing computer instructions for the manufacture and material handling of the garments and workpieces.
[Gupta: 0138] FIG. 1 is a flow chart illustrating an exemplary process for preparing an article of clothing in accordance with an aspect of the present invention. The figure illustrates the steps which take place when a customer enters a store for purchase of an article of clothing. In order to minimize customer waiting time, the components of the invention can be located in a single location, such as a retail store, so that customers can obtain the garments they ordered as soon as the garments have been sewn.
[Gupta: 0140] The software used by the present invention contains algorithms for scaling a selected digital pattern to the customer's body shape. The software extracts sizing parameters from a three-dimensional point cloud obtained from the customer's body scan, and parametrically scales the digital pattern to adjust the shape and fit of the garment to the so that the resultant personalized custom-fit garment is manufactured to customer preferences.
[Gupta: 0142] Once the body scan is complete, the customer's profile 15 is created. The profile can include any kind of information that the manufacturer or store may wish to contain, such as customer preferences, three-dimensional digital model of body shape and history thereof (for long-term repeat customers), order history, shipping address, and billing information. The customer profile can be used prepare a three-dimensional digital self 22 of the customer which can be stored for later retrieval so that customers can make subsequent purchases without having to have their bodies re-scanned.
[Gupta: 0143] After the customer creates a profile, he or she would then be asked to select a particular pattern 16 for the garment to be custom-sewn. The pattern can consist of any kind of digital information required to prepare the desired garment. The patterns can be stored in a database, data table, or other computerized repository.
price calculating of calculating a price of the garment on the basis of a type of the selected garment and parameters relating to a design and materials set for the garment;
Rejection is based in part upon the teachings applied to claim 1 by Guptal and further taught and/or suggested by Gupta-Stiege.
In Gupta, see at least:
[Gupta: 0144] Once the pattern is selected by the customer, the customer would then be able to select custom features 17 for tailoring the garment to his or her personal tastes. For example, the customer may be given the option to select fabric color, type of decorative stitching on a pocket, presence or absence of rivets, and looser or tighter fits around specific parts of the customer's body.
[Gupta: 0155] While initial scanning of a customer's body to obtain the three-dimensional body scan will generally be done in a retail location 29, the invention allows for certain steps to be carried out online via a web interface 30. That is, once a customer's three-dimensional body measurements are stored in the customer profile, the invention can retrieve this stored information and use it to prepare additional personalized custom-fit garments in a largely automated manner. The web interface can be the means that customers or retail employees interact with the invention to prepare personalized custom-fit garments.
[Gupta: 0157] FIG. 2 illustrates a flow chart showing a process for preparing an article of clothing for an existing customer, that is, a customer who has already purchased a personalized custom-fit garment or has a stored customer profile with the retail store.
[Gupta: 0158] Existing customers 11 wishing to make purchases of additional garments may omit the step of obtaining a new body scan and can proceed directly to retrieval of their customer profile 15 which contains the earlier body scan. After the existing customer retrieves his or her customer profile 15, the customer can then order additional custom-fit garments as described above. Such features allow for improved customer retention and expand the marketing scope of the invention to new potential customers. If the customer is not in the retail location and orders the garment via the web interface, the finished garment can be sent to the customer for same-day or overnight delivery.
Although a Gupta customer selects a garment design (in-store or web), chooses customization options, and purchases a custom-fit garment, Gupta does not expressly mention calculating pricing based upon the type of selected garment and parameters relating to a design and materials set for the garment. Stiege on the other hand would have taught Gupta techniques for displaying pricing updates as the customer makes custom design choices. 
In Stiege, see at least:
[Stiege: 0068] As an illustrative example, pricing system 10 is operable to calculate a price for fabricating signage. Signage is an example and pricing system 10 may also be used for other products such as office supplies, books, booths, cabinets, applications, buildings, doors, garments, sheet metal, shoes, fabric design, custom raw materials, sails, tools, die, tiles, flooring, glass, and so on. The pricing system 10 is operable to calculate the price for fabricating the signage from electronic design files describing the signage. 
Please note: For examination purposes, Stiege’s system and methods are used to calculate a price for fabricating a garment selected by the user.
[Stiege: 0102] At step 102, pricing system 10 receives a design file uploaded by client computer system 14. The design file includes a design specification defining content objects and the design parameters for the signage. The pricing system 10 may receive a request at the input request module 32 to upload a new design file, and the upload design module 34 may create a new design file record or a new design project record in the design database 31 in response to that request. Upload design module 34 may also determine if the uploaded design file belongs to a pre-existing design project, in which case the upload design module 34 stores the uploaded design file in a pre-existing design record in the design database 31. 
[Stiege: 0071] Pricing system 10 is operable to process the sign design files to identify content objects and design parameters, and display a representation of the signage on client computer system 14 based on the design specification. Pricing system 10 is also operable to receive design manipulation commands from client computer system 14 to manipulate the representation of the signage generated from the sign design file. For example, manipulation commands may specify that the representation of the signage should be scaled or re-sized to correspond to a real-world or actual size, that various content objects should be grouped, that content objects should be filled with color or texture, and so on. The manipulation commands may in turn modify or update the design specification of the sign design file (e.g. the content objects or the design parameters) by modifying the dimensions, grouping of content objects, color specifications and so on. Pricing system 10 enables edits, additions, and deletions to be made to the design specification of the design file, and in turn to the design parameters and content objects.
[Stiege: 0113] Referring back to FIG. 3, at step 104, pricing system 10 stores design option records in a pricing matrix 30. Each sign option record identifies a design option and a corresponding price. The price may be static or vary depending on the associated content objects specifications. For example, the price of illumination may vary depending on the font and the size of letters of the signage that the illumination applies to. The pricing matrix 30 is used to price the signage for fabrication. 
[Stiege: 0119] At step 108, pricing module 42 calculates pricing information for fabricating the signage. For each selected design option in the set of selected design options, price module 42 calculates a price for the selected design option based on the price of the corresponding design option record in the pricing matrix 30.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Stiege to calculate price on the basis of selected product parameters would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Stiege to the teachings of Gupta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
display controlling of causing a display part to display the calculated price; and 
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Stiege.
In Gupta-Stiege, see at least:
[Stiege: 0124] At step 110, pricing system 10 is operable to provide the pricing information to the client system 14 or manufacturing system 24, for example. 
parameter changing of changing the parameters in conjunction with an input from the user, wherein the display controlling includes causing the display part to display the price that reflects the changed parameters in response to the change of the parameters.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Stiege.
In Gupta-Stiege, see at least:
[Stiege: 0127] At step 112, pricing system 10 may receive an update or modification to the design specification. The update may occur as a result of receiving manipulation commands that modify the design specification, such as for example scaling or resizing. The update may also include design parameters or content objects being added or removed from the design specification. Any change to the design specification may be viewed as an update to the design specification. Pricing system 10 is operable to return to step 106 to reprocess the updated design specification to identify any modifications that should be reflected in the set of selected options. That is, pricing system 10 processes the updated design specification to convert the design parameters and the content objects into an updated set of selected design options. For example, the update may relate to adding new text (content object) to the signage and illuminating the text in a specific manner (design parameters). The update will be reflected in a modified set of selected design options. Pricing system 10 is then operable to return to step 108 to calculate updated pricing information. Pricing system 10 may go through each selected design option in the updated set of selected design options and calculate a price for the selected design option based on the price of the corresponding design option record. Pricing system 10 may also be operable to identify the changes to the updated set of selected design options and change the pricing information to reflect those changes, and avoid recalculating a price for those design options that have not changed in the updated set of design specifications. Pricing system 10 is then operable to provide the updated pricing information to the client system 14 or manufacturing system 24.
Please note: Fig. 4 provides more detail.
[Stiege: 0146] Once a representation of a design file is displayed on the client computer system 14 at step 218, the pricing system 10 provides the capacity for client system 14 to manipulate, update and re-size the design specification, and the design parameters and content objects therein. At 219, the pricing system 10 is operable to provide a price for the current version of the design specification. Pricing system 10 is operable to return to step 218 to edit design specification and then again compute an updated price at 219. This process may repeat for one or more edits/updates until the design specification is finalized.
[Stiege: 0149] If the pricing system 10 is notified that the client system 14 wants to proceed with price calculation then, at step 234, pricing system 10 may provide the client system 14 with the option to make any final design option modifications. However, once the client system 14 expresses an interest to determine the pricing information, the design option determination module 40 of the pricing system 10 determines the set of selected design options based on the design file and design specification. The design specification includes measurement information such as design information determined by analyzing the design specification and identifying parameters, such as for example, the distance around all design elements and the area of all design elements and content objects etc. In addition, the measurement determination system 40 prompts the consumer to provide additional sign-specific information, such as letter or light box material choice, sign illumination choice, sign finishing choice, sign installation choice, and sign delivery choice etc.
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Stiege.
In Gupta-Stiege, see at least:
[Gupta: 0057] In an embodiment of the invention, the digital pattern and design metadata can be used for visualization of fabric draping, fabric fit, and garment stress contours around a digital model of a specific body shape. In this manner, customers can see an image of their body wearing the desired design, and can adjust fabric draping, fit, and other preferences as they wish.
Regarding claim 3: Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Stiege.
In Gupta-Stiege, see at least:
[Gupta: 0058] A digital pattern which is used in the invention may contain any kind of electronic data which may be needed to manufacture a garment in accordance with the present invention. For example, the digital pattern may comprise design parameters and manufacturing settings such as: [0059] (a) a three-dimensional digital geometry of the pattern; [0060] (b) a corresponding two-dimensional digital projection of the design; [0061] (c) garment sewing and assembly machine instructions; [0062] (d) fabric type and fabric orientation parameters; and [0063] (e) choice and placement of finishes and hardware.
Regarding claims 5 and 6: Rejections are based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Stiege.
In Gupta-Stiege, see at least:
[Stiege: 0211] Pricing system 10 is operable to initialize the unit price array. An example list of unit prices is as below. Please see at least [Stiege: 0212]. Pricing is determined based on unit price (e.g. $/sq yard) x square yard. Simple math exercise to calculate price increase based on increase in the amount of material. 
Regarding claims 13 and 14: Rejections are based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Stiege regarding computing apparatus, e.g. processor, memory.
Claim 4 is rejected under 35 USC 103 as being unpatentable over Gupta, US 2014/0277683, and Stiege US 2013/0132273, applied to claim 3 and further in view of Mohapatra et al., US 2013/0211881 “Mohapatra.” 
Rejection is based in part upon the teachings and rationale applied to claim 3 and further taught and/or suggested by Gupta-Stiege-Mohapatra.
In Gupta-Stiege, see at least:
[Gupta: 0130] In certain embodiments of the invention, a human monitor may be present to oversee the manufacturing processes and to resolve any manufacturing errors or faults. Nevertheless, the monitor will not be substantially participating in the manufacture and therefore will not routinely need to move or feed work pieces or operate the manufacturing equipment except for unusual or complex operations, or for resolution or remediation of exceptions and faults.
[Gupta: 0172] FIG. 8 illustrates sample transit times during preparation of a pair of jeans in an exemplary embodiment of the invention. Line segment 1 totals approximately 430 seconds; line segment 2 totals approximately 540 seconds; and line segment 3 totals approximately 120 seconds, thereby totaling 1090 seconds, or about 18.2 minutes. These transit times indicate the approximate time it takes to move a garment or component thereof from one manufacturing machine to the next and do not include finishing such as washing, drying, ironing, or distressing.
Although Gupta-Stiege do not expressly mention a complexity index, Mohapatra on the other hand would have taught Gupta-Stiege use of a manufacturing complexity index for product pricing.
In Mohapatra, see at least:
[Mohapatra: 0005] Systems and methods for dynamically fixing price of a product in an e-commerce environment are been described. In one implementation, the method comprises obtaining product information associated with the product. Further, the method comprises extracting a real time market price of at least one product constituent indicated in the product information from at least one market information source. Furthermore, the method comprises evaluating a market price factor for the product based on the extracting, where the market price factor is indicative of impact of market conditions onto the price of the product. Based at least on the product information and the market price factor, a real time selling price of the product may be fixed.
[Mohapatra: 0058] Referring to the FIG. 3, at block 302, the product information associated with a product on an e-commerce portal is obtained. The product information may be indicative of at least characteristics of the product and manufacturing complexity of the product. In one implementation, the pricing module 110 of the e-commerce system 102 obtains the production information 110 from one or more product information sources. The product information sources may include, a product database, such as the database 108. The database 108 referred herein may be a legacy database or central repository associated with the e-commerce system 102, containing information about the products available for sale on the e-commerce portal. The product information 110 may include basic product attributes like the product type, product category, product constituents, total weight of the product and current price of the product. Further the product information 110 may include specific product attributes, such as weight of each of the product constituents. Furthermore, the product information 110 may include complexity attributes, such as complexity codes indicative of complexities involved in manufacturing the product. Such complexities may be with respect to design of the product, process of manufacturing the product, and amount of labor work or types of equipments used for manufacturing the product. As already described, the product information 110 may be obtained from the database 108, based on pre-defined information extraction rules 219 configured within the e-commerce system 102.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Mohapatra that factor manufacturing complexity codes, i.e. index, to product pricing would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Mohapatra to the teachings of Gupta-Stiege would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claim 7 is rejected under 35 USC 103 as being unpatentable over Gupta, US 2014/0277683, and Stiege US 2013/0132273, applied to claim 1 and further in view of  Bienias, US 2011/0137758.
Rejection is based in part upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Stiege-Bienias.
In Gupta-Stiege, see at least:
[Stiege: 0178] Pricing system 10 may provide advantages for known manual methods for pricing signs. Users may upload their own line art, produced by their organizations, on their own software, and manipulate the sizes and colors for final signs using pricing system 10. Users may choose detailed options such as the materials, type, style, and method of installation, which will result in a price instantly given according to these options. 
Although Gupta-Stiege do not expressly mention continuous pricing update as a parameter is selected, Bienias other hand would have taught Gupta-Stiege techniques for updating pricing as parameters are selected.
In Bienias, see at least:
[Bienias: 0010] Briefly, the invention comprises an electronic system for the customization, visualization, integration, purchase, and acquisition of a vehicle; the system implemented on a computer server or equivalent device, where the server is accessible over the internet via a suitable end-user operated computing device, the server generating a menu driven visual interface viewable on the computing device. The system allows for all aspects of a customized vehicle purchase to be performed by the user, substantially streamlining the selection and acquisition process. Once a vehicle is selected using the system interface, a three dimensional simulation is presented on the user device, along with an additional menu for selecting various components to be added to the vehicle. Selected components are displayed positioned at the appropriate position on or within the vehicle, the system automatically configuring the view most suitable for providing a realistic virtual image of the component in situ. In addition, the system will show the manufacturer's suggested retail price (MSRP) for the vehicle as currently configured, with the price updated in real time as components are added/deleted. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Bienias that provide continuous pricing updates to the user as components are added or deleted would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Bienias to the teachings of Gupta-Stiege would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 8 and 9 are rejected under 35 USC 103 as being unpatentable over Gupta, US 2014/0277683, and Stiege US 2013/0132273, applied to claim 1 and further in view of High, US 2012/0331422.
Regarding claim 8: Rejection is based in part upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Stiege-High.
Although Gupta-Stiege provide a user with pricing updates based upon changes to product parameters, Gupta-Stiege do not expressly mention an operation area display part and parameter changing relating to materials on the basis of displacement of the change. High on the other hand would have taught Gupta-Stiege techniques for implementing a device display area facilitating continuous change to materials on the basis of displacement.
In High, see at least:
[High: 0031] The configurator begins by presenting a user with a catalog of available settings and materials for these settings based on two pieces of data: one, what a given jeweler or manufacturer wants to be made available for configuration and two, what type of setting an end user may want. For example, if a jeweler has various solitaire settings, two and three stone settings as well as baguette-flanked settings that are available for purchase, the end user can select, or "drill down" from that group to confine his choices to what he may be interested in seeing. See FIG. 1. This unique way of presenting settings enables an end user to see all that which is available and which meets the basic requirements of the user. In this way, no settings are presented that are not available, and the user need not sift through more settings than those which meet his basic requirements.
[High: 0034] The user is given the option to alter the attributes of the gems contained therein (size, weight, cut, color, type of stone, etc), the materials (such as metal type and karat or grade), placement of gems, number of gems, sizing of the setting (e.g., ring size) and more (depending on the setting type) until the desired look and size are achieved. For each of these alterations, the configurator alters the 3D model, rendering a visual approximation in real time of the piece with the selected attributes as the piece is being altered by the user via the program. See FIGS. 3-4A. Please note: As illustrated in Fig. 3, changing shank thickness using a slider control for width represents changes in displacement.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of High that provide user device display area facilitating continuous change to materials on the basis of displacement (e.g. width) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of High to the teachings of Gupta-Stiege would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 9: Rejection is based upon the teachings and rationale applied to claim 8 by the combination of Gupta-Stiege-High, and further taught and/or suggested by Gupta-Stiege-High. Displacement setting, e.g. top width, of first object, i.e. ring, affects second object i.e. gem setting. Also, changing the gem setting, i.e. second object, moves on the first object, i.e. the ring.
Claim 10 is rejected under 35 USC 103 as being unpatentable over Gupta, US 2014/0277683, and Stiege US 2013/0132273, applied to claim 1 and further in view of Geller et al., US 5,844,554 “Geller.”
Rejection is based in part upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Stiege-Geller. Although Gupta-Stiege help a user customize a garment for purchase, Gupta-Stiege do not expressly mention user budget setting. Geller on the other hand would have taught Gupta-Stiege techniques that would help the user set a price range limit and issue a notification when the price range is exceeded.
In Geller, see at least:
(Geller: Col. 2, lines 36-48) One important aspect of a product configurator is the manner in which it handles "constraints". A "constraint" is a limitation of some sort placed upon some aspect of the product being sold. A good example is a customer's price range ("range constraint"). For example, the product configurator program may include a field that allows input of a range of prices that the customer may be willing to pay, for example, between $10,000 and $20,000 for a compact car. There may also be a "step size" indicating that increments of a predetermined amount, e.g., $500 are permitted, but others are not.
(Geller: Col. 12, lines 49-56)  A range constraint then is implemented during execution of the product configurator program, by displaying a field for entry of a customer price range. If the product configuration yields a final price greater than $20,000 or less than $10,000, or an increment therebetween that is not an even $500, the product configurator should indicate an invalid condition. The invalid condition indicates that a presently selected product configuration (with certain options, features, etc.) violates the customer's price range constraint.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Geller that indicate the current product configuration exceeds the user’s price range would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Geller to the teachings of Gupta-Stiege would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be provisionally allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Parent claim 1 is subject to rejection under 35 USC 101 and 103.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,003,548 (Barck et al.) February 21, 2006, discloses: In addition, the Web page may update the user after various choices on the client's monitor 28, so that information, such as an approximate price of the product, may be updated dynamically on the client 12 as the user configures a product by selecting option attributes 46.
US 8,355,957 (Herbert et al.,) January 15, 2013, discloses: Upon accepting the material customization parameter from the user, the user may be presented with one or more additional personalization or customization attribute options. In the example of FIG. 2C, the user is presented with a ring size parameter option, in the form of a pull-down menu 214.\
Hustvedt, Item U, discloses: The purpose of this study was to further understanding of consumers who purchase apparel products made with a percentage of organic cotton. Objectives for the project included: (1) determining the levels of organic apparel product attributes (e.g., percentage of organic cotton, certification type and price) salient to consumers and comparing respondents who found the percentage of organic cotton salient to those who did not, on key variables, (2) identifying and characterizing market segments interested in blended organic cotton apparel products, and (3) testing a conceptual model of social­ psychological variables related to altruistic consumer behavior. The hypotheses related to these objectives are listed at the end of chapter two, following the review of relevant literature.
US 2009/0019624 (Birk et al.) January 22, 2009, discloses: [Birk: 0010] The use of high tensile strength nylon staple can advantageously result in fabrics with exceptional durability as measured by abrasion resistance and bursting strength. Fabrics of the invention may also include those knitted from separate multiple yarns or from a plied yarn, wherein the multiple yarns or plied yarn comprises at least a first yarn made from a blend of cellulosic and nylon staple fibers in a cellulosic to nylon staple fiber ratio of from about 55:45 to about 85:15, and at least a second yarn comprised of nylon filament, provided that such nylon filament yarn does exceed 15% by weight of the total cellulosic and nylon content of the fabric; and the ratio of cellulosic to nylon staple in the first intimately blended yarn is adjusted such that the nylon filament plus staple content of the fabric does not exceed 45% by weight based on the total cellulosic and nylon content of the fabric. [Birk: 0013] FIG. 1 is photograph of 60:40 weight ratio cotton to nylon fabric of the invention after undergoing a thermal stability test (six hours of exposure at 260.degree. C.) according to the NFPA 1975 (Section 8.3) Standard.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        September 8, 2021